               Case 19-12239-CSS        Doc 169-1    Filed 11/26/19     Page 1 of 5



                                          EXHIBIT A

                             Form of Declaration of Disinterestedness




DOCS NY:39722.11 36027/002
                Case 19-12239-CSS              Doc 169-1       Filed 11/26/19         Page 2 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


In re:                                                           ) Chapter 11

 HIGHLAND CAPITAL MANAGEMENT,L.P.,1                              ~ Case No. 19-12239(CSS)
                                                                 )

                                     Debtor.

      DISCLOSURE DECLARATION OF ORDINARY COURSE PROFESSIONAL

STATE OF                                    )
                                             ss:
COUNTY OF                                   )

                 I,                 ,hereby declare, under penalty of perjury, as follows, pursuant to

the provisions of28 U.S.C. § 1746:

                 1.       Iama                       of                (the "Firm") which maintains offices

at [address].

                 2.          This Declaration is submitted in connection with an order ofthe United

States Bankruptcy Court for the District of Delaware dated                         ,2019, authorizing the

above-captioned debtor and debtor in possession (the "Debtor")to retain certain professionals in

the ordinary course of business during the pendency of the Debtor's chapter 11 case (the

"Case").

                 3           The Firm, through me, and members of the firm, have represented and

advised the Debtor as                        with respect to a broad range of aspects of the Debtor's

business, including                                                                 since [insert date].



1 The Debtor's last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS NY:39722.11 36027/002
               Case 19-12239-CSS             Doc 169-1      Filed 11/26/19        Page 3 of 5




                 4.          The Debtor has requested, and the Firm has agreed, to continue to provide

services to the Debtor pursuant to section 327 of chapter 11 of title 11 ofthe United States Code

(the "Bankruptcy Code") with respect to such matters. Additionally, the Debtor has requested,

and the Firm proposes to render, the following services to the Debtor: [Insert description].

                 5.          The Debtor has requested, and the Firm proposes to render, such services

to the following entities: [list all legal entities proposed to provide services to].

                 6.          The Firm's current customary [hourly] rates, subject to change from time

to time, are $                      In the normal course of business, the Firm revises its regular

[hourly] rates on                     of each year and requests that, effective                     of each

year, the aforementioned rates be revised to the regular [hourly] rates which will be in effect at

that time.

                 7.          To the best of my knowledge,formed after due inquiry, neither I, the

Firm, nor any employee thereof has any connection with the Debtor or currently represents any

of its creditors, other parties-in-interest, the Office ofthe United States Trustee or any person

employed by the Office ofthe United States Trustee with respect to the matters upon which it is

to be engaged, and the Firm does not, by reason of any direct or indirect relationship to,

connection with, or interest in the Debtor, hold or represent any interest adverse to the Debtor, its

estate or any class of creditors or equity interest holders, except[                            ]

                             Thus, I believe that the Firm's representation of such entities in matters

entirely unrelated to the Debtor is not adverse to the Debtor's interests, or the interests of its




DOCS NY:39722.11 36027/002                             2
               Case 19-12239-CSS             Doc 169-1      Filed 11/26/19     Page 4 of 5




creditors or estate in respect ofthe matters for which the Firm will be engaged, nor will such

services impair the Firm's ability to represent the Debtor in the ordinary course in this case.

                9.       In addition, although unascertainable at this time after due inquiry, due to

the magnitude of the Debtor's potential universe of creditors and the Firm's clients, the Firm

may have in the past represented, currently represent, and may in the future represent entities that

are claimants ofthe Debtor in matters entirely unrelated to the Debtor and its estate. The Firm

does not and will not represent any such entity in connection with this pending Case and does not

have any relationship with any such entity, attorneys or accountants that would be adverse to the

Debtor or its estate.

                 10.     To the best of my knowledge,formed after due inquiry, neither I, the

Firm, nor any employee thereof has any affiliation with the Debtor, the Debtor's affiliates, Mr.

James Dondero, or Mr. Mark Okada,except

                 11.         The Firm's process of ascertaining what, if any, connection it may have

with any interest adverse to the Debtor, its estate or any class of creditors or equity interest

holders, consists of the following:[                    ]

                 12.         In the past year, the Firm has rendered services that have not yet been

billed or that have been billed but with respect to which payment has not yet been received. The

Firm is currently owed $~                    ~ on account of such prepetition services.

                 13.         In light of the foregoing, I believe that the Firm does not hold or represent

any interest materially adverse to the Debtor, its estate, creditors, or equity interest holders, as

identified to the -Firm, with respect to the matters in which the Firm will be engaged.



DOGS NY:39722.11 36027/002                             3
               Case 19-12239-CSS             Doc 169-1      Filed 11/26/19     Page 5 of 5




                 14.         Except as set forth herein, no promises have been received by the Firm or

any partner, associate or other professional thereof as to compensation in connection with this

case other than in accordance with the provisions of the Bankruptcy Code, the Federal Rules of

Bankruptcy Procedure, the Local Rules of Bankruptcy Practice and Procedure ofthe United

States Bankruptcy Court for the District of Delaware, and orders of this Court.

                 15.         The Firm further states that it has not shared, nor agreed to share any

compensation received in connection with this case with another party or person, other than as

permitted by section 504(b) ofthe Bankruptcy Code and Bankruptcy Rule 2016.

                 16.         The foregoing constitutes the statement of the Firm pursuant to sections

329 and 504 ofthe Bankruptcy Code and Federal Rules of Bankruptcy Procedure 2014 and

2016(b).

                 I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.




                                                   [NAME]
                                                   [ADDRESS]




DOCS NY:39722.11 36027/002                             4
